Exhibit 10.4 SEPARATION AGREEMENT This Separation Agreement (the “Agreement”) by and between C. Richard Neely, Jr. (“Executive”) and Intermolecular, Inc., a Delaware corporation (the “Company”), is made effective as of the eighth (8th) day following the date Executive signs this Agreement (the “Effective Date”) with reference to the following facts: A.Executive’s employment with the Company and status as an officer, director and employee of the Company and each of its affiliates will end effective upon the Termination Date (as defined below).
